Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
1




AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE
OF PAGES
 
N/A
1
6
2. AMENDMENT/MODIFICATION NO.
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.
5. PROJECT NO. (If applicable)
Modification 0011
See Block 16C
N/A
N/A
6. ISSUED BY
CODE
N/A
7. ADMINISTRATED BY (If other than Item 6) CODE
N/A
HHS/OS/ASPR/AMCG
330 Independence Avenue, SW,
Room G640,
Washington, DC 20201
 
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) 


SIGA TECHNOLOGIES, INC.
35 E. 62nd Street
New York, NY 10065














9A. AMENDMENT OF SOLICITATION NO.
   
9B. DATED (SEE ITEM 11)
   
10A. MODIFICATION OF CONTRACT/ORDER NO. 
   HHSO100201100001C
 
 
10B. DATED (SEE ITEM 13)
CODE N/A
FACILITY CODE N/A
 
05/13/2011
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
    The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer is extended is not extended.
   Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Item 8 and 15, and returning  _______  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required) N/A
016.1992016.25103 – Obligation amount: $2,107,470.00
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)  THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT/ORDER NO. IN ITEM 10A.
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
   appropriation data, etc.)  SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF
FAR 43-103(b).
X
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
FAR 52.217-9 – Option to Extend Term of the Contract, FAR 52.243.2 – Changes –
Cost Reimbursement and FAR 1.605-1 – Mutual Agreement of the Parties
 
D. OTHER (Specify type of modification and authority)
E. IMPORTANT:  Contractor is not, is required to sign this document and return
1   copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)


PURPOSE: This modification is to revise and exercise two option CLINs, add
additional funding under CLIN 0008, update Table B under Section F and revise
the SOW (included under Modification 0003).


FUNDS ALLOTED PRIOR TO MOD #11 $463,393,621.00
FUNDS ALLOTTED WITH MOD #11 $ 2, 107,470.00
TOTAL FUNDS ALLOTED TO DATE $465,501,091.00 (Changed)
EXPIRATION DATE: September 24,2020 (Unchanged)
CONTRACT FUNDED THROUGH September 24,2020 (Unchanged)
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect
15A. NAME AND TITLE OF SIGNER (Type or print)
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
   
Linda D. Luczak, Contracting Officer


15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
BY                
(Signature of person authorized to sign)
 
BY    /s/ Linda D. Luczak            
(Signature of Contracting Officer)
12/9/15
NSN 7540-01-152-8070 OMB No. 0990—0115
STANDARD FORM 30 (REV. 10-83)




*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
2




a.
The following revisions are made to CLIN 0008, CLIN 0018, CLIN 0021 under this
modification:

CLIN 0008 is revised from [redacted]* is being obligated under this
modification.
1)    CLIN 0018 pricing is hereby revised from [redacted]*.
2)    CLIN 0021 pricing is hereby revised from [redacted]*.
The bid schedule table (under Section B) for CLINs 0008, 0018 and 0021 (only) is
revised to read as follows:
CLIN#
Cost
Type
Supply or Service
Estimated Cost
Fee
Total CPFF
CLIN
0008
CPFF
Security of Contract Operations as described in Section J
[redacted]*
[redacted]*
[redacted]*
CLIN
0018
CPFF
Concept Plan and Implementation for studies to include label indication for
Geriatric population as described in Section C.5.7 and C.7.2
[redacted]*
[redacted]*
[redacted]*
CLIN
0021
CPFF
Implementation of drug substance, drug product, non-clinical, clinical and
regulatory activities to support including label indication for a pediatric
population, as described in Section C.7.2
[redacted]*
[redacted]*
[redacted]*



This change reduces the overall contract value from Not To Exceed [redacted]* to
Not To Exceed [redacted]*, a decrease of [redacted]* (overall contract value).
b.    By exercising the option for CLINs 0018 and 0021 (as revised above) under
the terms of this contract. The total amount being obligated under this
modification for these option CPFF CLINs (0018 and 0021) is a total estimate of
[redacted]* (CPFF).
c.    The following sections under Section B and C of the contract (noted in the
below bullets) are hereby revised to remove the word “liquid”:
NOTE: A strikethrough is provided noting the edits and italic font reflects
additional language added for clarification.
•
In “B.5 Price Schedule” table, under row CLIN0017, the following language is
modified to read:

i. “Concept Plan and development activities for a pediatric liquid formulation
to extend label indication. Statement of Work acceptance is due within six (6)
months of award as described in Section C.2.5
•
In “B.5 Price Schedule” table, under row CLIN0018, the following language is
modified to read:

i. Concept Plan and Implementation for studies to extend label indication for
liquid formulation in Geriatric population as described in Section C.5.7 and
C.7.2









*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
3






•
In “B.5 Price Schedule” table, under row CLIN0021, the following language is
modified to read:

i. Implementation of drug substance, drug product, non-clinical, clinical and
regulatory activities to support extending inclusion of a label indication for
liquid formulation for a pediatric population, as described in Section C.7.2
•
In “C.2.5” the following language is modified to read:

i. The Contractor shall develop and implement a plan to extend the age range for
which the antiviral drug is indicated, which shall include a liquid formulation
for the treatment of pediatric populations. The Contractor shall develop a
concept plan and commence initial liquid formulation development in support of a
therapeutic indication in the pediatric population. Statement of Work acceptance
is due within six (6) months of award. Work is subject to Contract Officer
Authorization (COA). (CLIN 0017)
•
In “C.5.5” the following language is modified to read:

i. The USG may exercise an optional CLIN to continue activities to extend the
age range for which the antiviral drug is indicated and to include a liquid
formulation for the treatment of pediatric populations (CLIN 0021)
•
In “C.5.7” the following language is modified to read:

i. The Contractor shall develop a concept plan to conduct studies to include a
liquid formulation for a therapeutic indication in the geriatric population. If
the option is exercised, the Contractor shall implement the proposed plan to
include a liquid formulation for a therapeutic indication in the geriatric
population. (CLIN 0018)
•
In “C.7.2” the following language is modified to read:

i. The USG may exercise an optional CLIN to extend the age range for which the
antiviral drug is indicated and to include a liquid formulation for the
treatment of geriatric and pediatric populations.
•
In “C.7.2.2” the following language is modified to read:

i. The Contractor shall develop a concept plan to conduct studies to include a
liquid formulation for therapeutic indication in the geriatric population. If
the option is exercised, the Contractor shall implement the proposed plan to
include a liquid formulation for a therapeutic indication in the geriatric
population. (CLIN 0018)
•
In “C.7.2.3” the following language is modified to read:

i. The Contractor shall continue the development of a liquid formulation for a
therapeutic indication in the pediatric population. If the option is exercised,
the Contractor shall implement follow-on development activities initiated under
CLIN 0017 which are necessary to support a liquid formulation FDA Approval of a
pediatric indication. Contractor shall follow the Pediatric Liquid Formulation
Plan (developed under CLIN 0017) to guideM activities under CLIN 0021.
d.    Section J — Attachment 13 incorporated into the contract on 10/7/11 under
Modification 0003 is deleted in its entirety and replaced with the following
Section J - Attachment 13 (Revised 12/8/2015):
NOTE: The modification of SOW is necessary to align with regulatory guidance
from the FDA for dosing of populations unable to swallow capsules



*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.





--------------------------------------------------------------------------------

Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
4




Section J - Attachment 13 (Revised 12/8/2015)
ST-246® Smallpox Antiviral:
Development of an ST-246® Oral Formulation Suitable for
Dosing Population Unable to Swallow Capsules
Contract: HHS0100201100001C
CLIN 0017
Statement of Work
[redacted]* 

























































































*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
5








Table – B – Revised 12/8/2015
Mstn#
GO/NO GO Decision Gates
Go Criteria
No-Go Criteria
Deliverable
SOO/WBS#
Date
 
Gates Stage #1
 
 
 
 
 
1
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
2
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
3
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
4
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
5
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
6
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
7
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*
8
[redacted]*
[redacted]*
[redacted]*
[redacted]*
 
[redacted]*



Mstn#
GO/NO GO Decision Gates
GO/NO GO Criteria
Deliverable
SOW
Date
Go
No-Go
9
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
10
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
11
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*




*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.





--------------------------------------------------------------------------------

Contract No.
HHSO100201100001C
Modification No. 0011
Continuation Sheet
Block 14
6












12
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
13
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
14
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
15
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*
[redacted]*



All other terms and conditions of contract HHS0100201100001C remain unchanged.
END OF MODIFICATION 0011 TO HHS0100201100001C



*Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



